                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

COREY MILLEDGE,

                    Plaintiff,

v.                                               Case No. 3:17-cv-483-J-39MCR

KENNETH S. TUCKER, et al.,

               Defendants.
______________________________

                                      ORDER

                                     I. Status

     Plaintiff Corey Milledge initiated this action by filing a

pro se civil rights complaint in the United States District Court

for the Northern District of Florida (Doc. 1). The                    Northern

District transferred the action to this Court on April 24, 2017,

because a vast majority of Defendants were employed by Suwannee

Correctional Institution (SCI) at the relevant time. See Order

(Doc. 33). Plaintiff is proceeding on an Amended Complaint (Doc.

27; Am. Compl.) against ten individuals for two alleged use-of-

force incidents that occurred on June 22, 2012, at SCI. See Am.

Compl.   at   10.    He    asserts   claims   under   the   First   and   Eighth

Amendments. As relief, he seeks compensatory and punitive damages.

Id. at 19.

     Before the Court is Defendants’ Motion for Summary Judgment

(Doc. 128; Def. Motion) with exhibits (Docs. 128-1 through 128-
14, 139-1 through 139-3).1 Plaintiff responded to the Motion (Doc.

136;   Response)   with     exhibits   (Docs.    135-1   through    135-17).2

Accordingly, the motion is ripe for this Court’s review.

                    II. Summary Judgment Standard

       Under Rule 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the

evidence is such that a reasonable jury could return a verdict in

favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93

F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville

Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere

scintilla   of   evidence    in   support   of   the   non-moving   party’s

position is insufficient to defeat a motion for summary judgment.”

Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243,

1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986)).


1 Defendants re-filed exhibits B, E, and H because the original
files did not upload properly.

2Many of the exhibits Defendants and Plaintiff offer are primarily
relevant to Plaintiff’s claims against the Defendants he claims
used force against him. Those Defendants do not move to dismiss
Plaintiff’s Eighth Amendment excessive-force or failure-to-
intervene claims against them. Instead, Defendants move for
partial summary judgment to narrow the claims and the number of
Defendants. Throughout this Order, the Court will reference
individual exhibits as relevant to its discussion of the arguments
Defendants raise in their Motion.
                                       2
    The party seeking summary judgment bears the initial burden

of demonstrating to the court, by reference to the record, that

there are no genuine issues of material fact to be determined at

trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991). The record to be considered on a motion for summary

judgment   may    include      “depositions,      documents,    electronically

stored   information,       affidavits       or   declarations,    stipulations

(including     those    made    for    purposes      of   the   motion   only),

admissions, interrogatory answers, or other materials.” Rule

56(c)(1)(A).

    “When a moving party has discharged its burden, the non-

moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there

is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (internal citations

and quotation marks omitted).

    On summary judgment, a party opposing the motion must point

to evidence in the record to demonstrate a genuine dispute of

material fact. Fed. R. Civ. P. 56(c)(1). A party may not rely on

conclusory    assertions       or   speculative     argument.     “[U]nsupported

conclusions      and   unsupported     factual      allegations,    as   well   as

affidavits based, in part, upon information and belief, rather

than personal knowledge, are insufficient to withstand a motion

                                         3
for summary judgment.” Mazzola v. Davis, No. 17-14662 (11th Cir.

June 11, 2019) (quoting Ellis v. England, 432 F.3d 1321, 1327 (11th

Cir. 2005)) (internal quotation marks omitted). See also Cordoba

v.   Dillard’s,   Inc.,   419   F.3d       1169,   1181   (11th   Cir.   2005)

(“[U]nsupported speculation does not meet a party’s burden of

producing some defense to a summary judgment motion.”) (quoting

Hedberg v. Ind. Bell Tel. Co., 47 F.3d 928, 931–32 (7th Cir. 1995))

(alteration adopted).

      Substantive law determines the materiality of facts, and

“[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of

summary judgment.” Anderson, 477 U.S. at 248. In determining

whether summary judgment is appropriate, a court “must view all

evidence and make all reasonable inferences in favor of the party

opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918,

921 (11th Cir. 1995) (citing Dibrell Bros. Int’l, S.A. v. Banca

Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                     III. Complaint Allegations

      In his Complaint, which is verified under penalty of perjury,3

Plaintiff asserts Defendants violated his rights under the First




3 The factual assertions a plaintiff makes in a verified complaint
satisfy “Rule 56’s requirements for affidavits and sworn
declarations,” and are therefore given the same weight as factual
statements made in an affidavit. Stallworth v. Tyson, 578 F. App’x
948, 950 (11th Cir. 2014).
                                       4
and Eighth Amendments in connection with two uses of force that

occurred on June 22, 2012. See Am. Compl. at 16-18. On the day of

the incidents, Plaintiff was housed in a “transit care unit for

inmates with mental health issues.” Id. at 12. Plaintiff alleges

Defendants Parrish, Sodrel, Greene, Box, and Polanco gratuitously

beat him inside the medical room in a manner Plaintiff describes

as a planned attack (“medical room incident”). Id. at 13.

     Plaintiff alleges he sought help from Defendant Perry before

the medical room incident. Plaintiff told Defendant Perry he

thought his life was in danger because Defendants Parrish and

Greene threatened to harm him. Plaintiff asserts Defendant Parrish

threatened to punish him for lying about Defendant Parrish in a

grievance, and Defendant Greene told Plaintiff he and other guards

planned to “whoop [his] ass . . . for throwing [feces] on an

officer.”   Id.   at    12.   Plaintiff   asserts    Defendant   Perry   told

Plaintiff, “[there’s] nothing I can do for you.” Id.

     The    second     incident   occurred   later    in   the   day   inside

Plaintiff’s cell (“cell incident”). Id. at 14. Plaintiff asserts

Defendants Nieves and Howell ordered Plaintiff to put his arms

through the flap to be cuffed. When Plaintiff complied, Defendants

Nieves and Howell pulled his right arm through the flap, and Howell

“placed handcuffs around his knuckles like brass knuckles and

punched [Plaintiff] repeatedly in the hand.” Id. Defendants Box,

Polanco, and Greene came to his cell. Id. The cell door was opened,

                                      5
and Defendant Box “leaned in the cell and punched [Plaintiff] in

the face and head,” while Defendant Nieves continued to hold his

arm. Id. at 15. Defendants Polanco, Howell, and Greene watched.

Id.

      Plaintiff     asserts      a    claim     under    the     First     Amendment

(retaliation) against Defendant Parrish; a claim under the Eighth

Amendment (deliberate indifference) against Defendants Woodall,

Tucker,   and   Perry;     and   a    claim     under    the     Eighth    Amendment

(excessive force or failure to intervene) against Defendants Box,

Greene, Howell, Nieves, Polanco, Parrish, and Sodrel. Id. at 16-

18.

                        IV. Summary of the Arguments

      Defendants move to dismiss any claims for damages against

them in their official capacities and argue Plaintiff is not

entitled to recover compensatory and punitive damages under 42

U.S.C. § 1997e(e). See Def. Motion at 7, 13. Defendants Woodall,

Tucker, and Perry seek dismissal of the claims against them for

Plaintiff’s failure to state a claim. Id. at 8, 11. Defendants

Woodall and Tucker argue Plaintiff’s claims against them are based

on    supervisory    liability,        and    Plaintiff        offers      no   facts

demonstrating     the    requisite      causal    connection       between      their

conduct and the alleged constitutional violations. Id. at 8-11.

Defendant   Perry    asserts     he    cannot    be     liable    for     failing   to

intervene because he was not present during either force incident

                                         6
and therefore, was not in a position to have intervened. Id. at

13.

      In response, Plaintiff clarifies he sues Defendants in their

individual capacities only. See Response at 2, 6. As to the claims

against Defendants Woodall and Tucker, Plaintiff argues the facts

support an inference that these supervisory Defendants knew he

faced a substantial risk of harm from “subordinates,” and they

failed to reasonably respond to the risk. Id. at 7.

      With respect to Defendant Perry, Plaintiff states Defendants

misunderstand   his   claim.   Plaintiff   asserts   a   deliberate-

indifference-failure-to-protect claim against Defendant Perry, not

a failure-to-intervene claim. Id. at 16. Plaintiff argues he states

a claim against Defendant Perry because he told Defendant Perry

before the medical room incident that Defendants Greene and Parrish

threatened to physically assault him, and he asked for protection,

which Defendant Perry declined to provide. Id. at 17.

      As to his injuries, Plaintiff contends Defendants beat him

while he was fully restrained until he was unconscious, he had a

bruised left eye with swelling, and he sustained injuries to his

right shoulder and back. Id. at 23-24. He claims he sought medical

treatment after the incidents. Id. at 24.




                                 7
                 V. Legal Analysis & Conclusions of Law

                      A. Eleventh Amendment Immunity

     Defendants assert they are entitled to Eleventh Amendment

immunity as to any claims against them for damages in their

official capacities. See Def. Motion at 7-8. Plaintiff does not

seek damages from Defendants in their official capacities. See

Response at 2, 6. As such, Defendants’ motion is due to be denied

as moot to the extent they assert Eleventh Amendment immunity.

          B. Claims Against Defendants Woodall and Tucker

     Plaintiff     contends    Defendants     Woodall   and    Tucker     were

deliberately indifferent to his reports that he faced a risk of

serious harm at SCI. Am. Compl. at 16-17. At the time of the

alleged events, Defendant Woodall was the Assistant Warden at SCI,

and Defendant Tucker was the Secretary of the Florida Department

of Corrections (FDOC). Id. at 1, 2. These Defendants did not

personally participate in the alleged uses-of-force. Plaintiff

claims Defendants Woodall and Tucker knew he faced a risk of

serious   harm   at   SCI   because   he   reported   his   fears   to   their

respective offices by filing grievances. See Response at 7, 11;

Pl. Aff. ¶¶ 2, 4, 5-7. He also claims to have orally informed

Defendant Woodall that he had been threatened. See Pl. Aff. ¶ 3.

Defendants argue liability against a supervisor may not be based

on the plaintiff’s filing of grievances. Def. Motion at 8.



                                      8
     “It is well established in this Circuit that supervisory

officials are not liable under § 1983 for the unconstitutional

acts of their subordinates on the basis of respondeat superior or

vicarious liability.” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th

Cir. 2003) (internal quotation marks and citation omitted). “The

standard by which a supervisor is held liable . . . for the actions

of a subordinate is extremely rigorous.” Id. Supervisory liability

arises only “when the supervisor personally participates in the

alleged   constitutional   violation   or   when   there   is   a   causal

connection between the actions of the supervising official and the

alleged constitutional deprivation.” Mathews v. Crosby, 480 F.3d

1265, 1270 (11th Cir. 2007) (internal quotation marks and citation

omitted).

            The necessary causal connection can be
            established “when a history of widespread
            abuse puts the responsible supervisor on
            notice of the need to correct the alleged
            deprivation, and he fails to do so.”
            Alternatively, the causal connection may be
            established when a supervisor’s “custom or
            policy    ...    result[s]    in    deliberate
            indifference to constitutional rights” or when
            facts   support   “an   inference   that   the
            supervisor directed the subordinates to act
            unlawfully or knew that the subordinates would
            act unlawfully and failed to stop them from
            doing so.”


Cottone, 326 F.3d at 1360 (internal citations omitted). See also

Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (per



                                  9
curiam) (affirming the district court’s dismissal of the secretary

of the FDOC because the plaintiff failed to allege the secretary

personally   participated   in   the   alleged    conduct   or   that    the

plaintiff’s “injuries were the result of an official policy that

[the    secretary]   established”).    When   a   plaintiff’s    claim    is

premised on demonstrating prior occurrences placed a supervisor on

notice of a history of widespread abuse, the plaintiff must offer

evidence of abuse that was “obvious, flagrant, rampant and of

continued duration, rather than isolated occurrences.” Keith v.

DeKalb Cty., Ga., 749 F.3d 1034, 1048 (11th Cir. 2014) (quoting

Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999)).

       Plaintiff premises liability against Defendant Woodall upon

grievances he directed to Woodall, both in person and in writing.

See Pl. Aff. ¶¶ 2-4; Am. Compl. at 11. Plaintiff provides two

grievances, which he directed to the “Warden” of SCI: (1) one dated

March 28, 2011, in which Plaintiff reported that nurses Parrish,

Parrish (husband and wife), and Robinson beat Plaintiff in the

medical room, see Pl. Ex. A at 2-3 (“2011 grievance”); and (2) a

second one dated June 10, 2012, in which Plaintiff requested

protection from the following officers who threatened to hurt him:

McGuire, Cannon, Pope, Meriman, Robinson, Wood, and Leaving, see

Pl. Ex. C at 2-3 (“2012 grievance”).

       Plaintiff asserts he also directly spoke to Defendant Woodall

on two occasions, after he filed each of his grievances. After

                                  10
Plaintiff filed the 2011 grievance, Plaintiff orally informed

Defendant Woodall of the fear he expressed in that grievance. See

Pl. Aff. ¶ 3. Plaintiff avers he “verbally told Mr. Woodall that

[he] fear[ed] for [his] life and request[ed] to be placed in

protective custody.” Id. Plaintiff told Defendant Woodall three

nurses, including Defendant Parrish, beat him in the medical room

and that Defendant Parrish threatened him. Id. In his deposition

(Doc. 128-13; Pl. Depo.), Plaintiff elaborated on the nature of

the    threat    from    Defendant    Parrish.    Plaintiff   claims   he   told

Defendant Woodall Defendant Parrish threatened to “beat [his] ass

again, if [she] found out [Plaintiff] wrote a grievance against

[her].” Pl. Depo. at 8.

       In his affidavit, Plaintiff references having had only one

conversation with Defendant Woodall, on March 31, 2011. See Pl.

Aff. ¶ 3. In his deposition, however, Plaintiff testified that he

had a second conversation with Defendant Woodall about the threats

he    reported   in     the   2012   grievance.   See   Pl.   Depo.   at   15-16.

Plaintiff stated, “I told Mr. Woodall that I fear[ed] for my life

and request[ed] to be placed in protective custody due to Sergeant

Wood, Lieutenant Cannon and Colonel Leaven4 had threatened me.”

Id. Plaintiff then explained that he told Defendant Woodall what

each officer had said to him, repeating what he wrote in his


4 In the 2012 grievance, Plaintiff spells this officer’s name as
“Leaving.” Pl. Ex. C at 4.
                                         11
grievance. Id. at 16. According to Plaintiff, Defendant Woodall

responded, “I don’t care; it’s a prison.” Id.

     Accepting    Plaintiff’s          allegations    as    true,    he    fails   to

demonstrate the requisite causal connection to meet the rigorous

standard for supervisory liability. First, Plaintiff does not

assert or offer evidence that Woodall had notice of a “history of

widespread     abuse.”   See    Cottone,       326   F.3d   at   1360.     Instead,

Plaintiff points to only one prior incident that occurred more

than one year before the incidents he alleges in this action. One

incident over a one-year period does not put a supervisory official

on notice of abuse that is “obvious, flagrant, and rampant.” See

Keith, 749 F.3d at 1048; see also Harrison v. Culliver, 746 F.3d

1288, 1299 (11th Cir. 2014) (holding four similar instances of

inmate-on-inmate assaults over a three-year period, of which the

warden   was   aware,    did    not     constitute    evidence      of    deliberate

indifference to a substantial risk of serious harm).

     Second, Plaintiff fails to mention, much less demonstrate, a

policy or custom Defendant Woodall created or adopted that resulted

in a constitutional violation. See Cottone, 326 F.3d at 1360.

     Third,    Plaintiff       fails    to    demonstrate    Defendant      Woodall

directed the subordinate Defendants to act unlawfully or knew they

would do so, even though Plaintiff directed oral and written

grievances to Woodall. See id. As to Plaintiff’s March 2011 reports

of fear, there is no evidence Defendant Woodall had actual (or

                                         12
subjective) knowledge Plaintiff was in a perpetual state of harm

from Defendant Parrish between March 2011 and June 2012. See

Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611, 617 (11th

Cir. 2007) (“With regard to the subjective component of the Eighth

Amendment    claim,   the   Court   in    Farmer5   held   that     the   prison

‘official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.’”).

       Plaintiff   testified   at   deposition      he   informed    Defendant

Woodall that Defendant Parrish threatened to physically assault

him again if he filed another grievance against her. Pl. Depo. at

7-8. However, Plaintiff also acknowledged he had “a lot” of

interactions with Defendant Parrish after the 2011 assault with no

incident until more than a year later, on June 22, 2012. Id. at 5.

And there is no evidence Plaintiff submitted additional grievances

complaining of continuing or escalating threats from Defendant

Parrish.

       Even more, the 2011 grievance was forwarded to the Inspector

General’s Office, see Pl. Ex. A at 5, meaning the grievance process

was resolved from an institutional standpoint. There is no evidence

Defendant Woodall had reason to believe Plaintiff’s allegations

had not been properly addressed or successfully resolved such that




5   Farmer v. Brennan, 511 U.S. 825, 838 (1994).
                                     13
Woodall subjectively knew Plaintiff faced a continuing threat of

harm    from   Defendant   Parrish.     See     Thompson   v.   Willis,   No.

3:14CV246/MCR/EMT, 2016 WL 5339362, at *2 (N.D. Fla. June 9, 2016)

(“Supervisors are generally entitled to rely on their subordinates

to respond appropriately to situations absent clear or widespread

evidence to the contrary.”).

       The June 2012 reports (oral and written) occurred closer in

time to the alleged June 22, 2012 assaults. However, the requisite

causal connection is still lacking. As with the 2011 grievance,

the 2012 grievance was administratively processed and resolved:

the response Plaintiff received informed him his complaints had

been “previously addressed” through a separate formal grievance

Plaintiff filed.6 Pl. Ex. C at 5.

       More importantly, in neither the written grievance nor in his

oral   complaint   to   Defendant     Woodall    did   Plaintiff   reference

Defendants he proceeds against in this case. Id. at 2-4. Plaintiff

complained to Defendant Woodall, orally and through his written

grievance, that he felt his life was in danger from specific

individuals: McGuire, Cannon, Pope, Meriman, Robinson, Wood, and

Leaving or Leaven. Pl. Ex. C at 2-4; Pl. Aff. ¶ 4; Pl. Depo. at




6 Plaintiff does not provide the response he received to the prior
grievance, though he provides the grievance itself. In the prior
grievance, dated May 30, 2012, Plaintiff complained of the same
threats as those relayed in the June 10, 2012 grievance.

                                      14
15-16. Plaintiff offers no evidence that the individual Defendants

named in this case were involved in a plan to harm him, or that,

if they were, he told Defendant Woodall as much.

     Plaintiff alleges some of the officers who threatened him

stated they or others would carry out the threats. See Am. Compl.

at 11. For instance, Sergeant Wood allegedly told Plaintiff, “if

I don’t get you another officer will.” Id. Even if Defendant

Woodall objectively could or should have appreciated Plaintiff

faced a risk of harm from corrections staff other than those

Plaintiff specifically named, under the deliberate indifference

standard, Defendant Woodall may not be held to account for that

which he should have appreciated but did not. A supervisor’s

failure    to   appreciate     a    risk     of   harm,   “while   no   cause   for

commendation, cannot . . . be condemned as the infliction of

punishment.” Farmer, 511 U.S. at 838. For these reasons, Plaintiff

fails     to    demonstrate        Defendant      Woodall   subjectively        knew

Defendants would act unlawfully and permitted them to do so. See

Cottone, 326 F.3d at 1360.

     Plaintiff’s allegations as to Defendant Tucker are even more

attenuated      than   those       against      Defendant   Woodall.    Plaintiff

premises liability against Defendant Tucker on a sole grievance

dated June 11, 2012, which Plaintiff directed to the office of the

Secretary of the FDOC. See Pl. Ex. D at 2-3. In the grievance,

Plaintiff complained of the same threats from the same corrections

                                           15
staff as those he referenced in the June 10, 2012 grievance to the

Warden. Id.

      Not    only     did    Plaintiff   not    claim   he   was    threatened      by

Defendants       in   this   case,   Defendant    Tucker     did    not   sign     the

grievance response, a fact Plaintiff readily acknowledges. Id. at

5; Response at 10 n.1. Plaintiff asserts it is “plausible that

Defendant Tucker would review grievances . . . filed and stored at

his office.” Response at 10 n.1. Plausibility is not the standard

for deliberate indifference. Nor are speculative assertions enough

to overcome summary judgment.             See    Cordoba, 419 F.3d         at 1181

(“[U]nsupported speculation does not meet a party’s burden of

producing some defense to a summary judgment motion.”). Plaintiff

presents no evidence upon which a reasonable jury could conclude

Defendant Tucker had subjective knowledge of a risk of serious

harm and with that knowledge, was deliberately indifferent to the

risk. See Rodriguez, 508 F.3d at 617.

      Plaintiff contends the rote referral of his complaints to the

Inspector General’s Office amounts to “brushing [him] off,” or

ignoring him. See Pl. Aff. ¶ 11. To the extent Plaintiff is

unsatisfied with the grievance process or the Warden’s, Assistant

Warden’s, or Secretary’s roles within that process, he fails to

state a plausible constitutional violation. See, e.g., Thomas v.

Warner, 237 F. App’x 435, 437 (11th Cir. 2007) (“[A] prisoner does

not   have   a    constitutionally-protected        liberty        interest   in    an

                                         16
inmate grievance procedure.”). See also Harrison v. Culliver, 746

F.3d 1288, 1300 (11th Cir. 2014) (“[Section 1983] does not provide

plaintiffs    or   courts    carte    blanche    to   micromanage      local

governments   throughout     the     United   States.”)     (quoting    with

alteration Connick v. Thompson, 563 U.S. 51, 68 (2011)).

      Upon review of the record, the Court finds Plaintiff fails

to   demonstrate    a   causal     connection    between     the    alleged

constitutional violations and any action or inaction by Defendants

Woodall and Tucker. As such, he fails to state a deliberate

indifference claim against Defendants Woodall and Tucker and these

Defendants are due to be dismissed from this action.

                   C. Claim Against Defendant Perry

     Plaintiff     alleges    Defendant       Perry   was     deliberately

indifferent to a risk of serious harm in violation of the Eighth

Amendment. See Am. Compl. at 12. He alleges he reported a threat

of harm to Defendant Perry prior to the medical room incident, yet

Perry failed to protect him from the subsequent attack. Id.; Pl.

Aff. ¶ 3. Defendant Perry does not address Plaintiff’s failure-

to-protect claim; rather, Defendant Perry asserts he cannot be

liable for failing to intervene in the alleged uses of force

because he was not present for either incident. See Def. Motion at

13. Because the foundation of Defendant Perry’s argument rests

upon an inapplicable legal standard, he fails to demonstrate the



                                     17
absence of a genuine issue of material fact as to Plaintiff’s claim

against him.

       Plaintiff’s allegations state a claim against Defendant Perry

under the deliberate indifference standard. A prisoner establishes

an Eighth Amendment violation when he shows a prison official

“actually       (subjectively)     knows    [the]     inmate     is     facing    a

substantial risk of serious harm, yet disregards that known risk

by failing to respond to it in an (objectively) reasonable manner.”

Rodriguez, 508 F.3d at 617 (citing Farmer, 511 U.S. at 837, 844).

A prison official subjectively knows of a risk of harm to an inmate

when he “disregards an excessive risk to [the] inmate’s health or

safety.” Farmer, 511 U.S. at 837. “Whether a prison official had

the requisite knowledge of a substantial risk is a question of

fact   subject     to   demonstration      in   the   usual    ways,    including

inference from the circumstantial evidence.” Rodriguez, 508 F.3d

at 617 (emphasis in original) (quoting Farmer, 511 U.S. at 843).

       When a prisoner presents evidence that he reported to a prison

official    a    particularized,    well-founded       fear    and     the   prison

official ignores the inmate’s request for protection, summary

judgment is not warranted. See Caldwell v. Warden, FCI Talladega,

748 F.3d 1090, 1102 (11th Cir. 2014) (finding a jury reasonably

could infer the defendants had subjective knowledge of a risk of

harm where the plaintiff expressed he feared his cellmate and the

fear was “well-founded” because the cellmate set fire to the cell

                                      18
earlier in the day). See also Rodriguez, 508 F.3d at 614, 616, 624

(vacating judgment in favor of defendants because the plaintiff

asked for transfer and protection after gang members told him they

wanted to kill him,        but defendants, rather than protect the

plaintiff, allowed him to be returned to general population where

he was promptly stabbed by a gang member).

     Plaintiff       asserts   he   reported   Defendants     Greene’s     and

Parrish’s threats to Defendant Perry and asked to be placed in

protective custody. See Am. Compl. at 12. Plaintiff contends, while

he was in the shower cell, Defendant Greene said, “[y]ou threw

[feces] on an officer, we fixing [to] whoop your ass today,” and

Defendant Greene ordered Plaintiff to move to the holding cell.

When Plaintiff declined to come out of the shower cell, Defendant

Greene sought the assistance of Defendant Perry. Plaintiff told

Defendant Perry he did not want to come out of the shower cell

because “Sergeant Greene had threatened him” and planned to carry

out the threat when Plaintiff was moved to the holding cell. Id.

Plaintiff also informed Defendant Perry what Defendant Parrish

said to him: “I’m going to get you for lying on me in your

grievance.”    Id.     Plaintiff    “told   [Defendant]     Perry   that   he

[believed] his life was in danger and [asked] to go in protective

custody.” Id. Defendant Perry told Plaintiff he could do “nothing”

for him. Id.



                                      19
     Plaintiff’s allegations, accepted as true, state an Eighth

Amendment    violation.     Defendants    do    not   dispute     or   address

Plaintiff’s allegations that Defendant Perry failed to protect him

under relevant Eighth Amendment jurisprudence. See Def. Motion at

13. As such, this claim may proceed to a factual determination by

a trier of fact.

          D. Damages Available Under 42 U.S.C. § 1997e(e)

     The Prison Litigation Reform Act (PLRA) requires a plaintiff

seeking     damages    to   demonstrate   the     alleged   constitutional

violation caused a physical injury. 42 U.S.C. § 1997e(e) (“No

Federal civil action may be brought by a prisoner confined in a

jail,   prison,   or   other   correctional     facility,   for    mental   or

emotional injury suffered while in custody without a prior showing

of physical injury.”). The PLRA does not define “physical injury.”

The Eleventh Circuit has explained a physical injury is one that

is not simply de minimis, though it “need not be significant.” See

Thompson v. Sec’y, Fla. Dep’t of Corr., 551 F. App’x 555, 557 (11th

Cir. 2014); Dixon v. Toole, 225 F. App’x 797, 799 (11th Cir. 2007)

(citing Harris v. Garner, 190 F.3d 1279, 1286 (11th Cir. 1999)).

     Bruising and scrapes fall into the category of de minimis

injuries. Dixon, 225 F. App’x at 799. Accord Mann v. McNeil, 360

F. App’x 31, 32 (11th Cir. 2010) (holding vague back injuries and

scrapes amounted to de minimis injuries). See also Thompson, 551

F. App’x at 557 n.3 (describing an approach of asking whether the

                                    20
injury would require a free world person to visit an emergency

room or doctor) (citing Luong v. Hatt, 979 F. Supp. 481, 486 (N.D.

Tex. 1997)).

     Plaintiff avers he sustained an eye injury, which causes

blurry vision, a right shoulder injury, and a back injury. See Pl.

Aff. ¶ 25; Pl. Depo. at 41. In his deposition, Plaintiff explained

the incidents exacerbated a previous eye injury, which he sustained

in 2010. Pl. Depo. at 59-60. Plaintiff states he has “sharp

shooting pain in [his] back area,” he has a limited range of

motion, and is unable to lift heavy objects. See Pl. Aff. ¶ 25.

According to an emergency room record Plaintiff provides (Doc.

135-13; Pl. Ex. L), he had a post-use-of-force physical examination

at 4:55 p.m. on June 22, 2012.7 At that time, he had a laceration


7 According to the records Defendants provide, including video
evidence, Plaintiff was seen in the medical room three times on
June 22, 2012. According to a use of force file (Doc. 139-1; Def.
Ex. B) and the related hand-held video footage (Sealed Doc. 128-
4; Def. Ex. D), Plaintiff’s first visit to the medical room
occurred at about 12:30 a.m. Def. Ex. B at 4; Def. Ex. D. Plaintiff
was brought to the medical room because the physician ordered that
he receive an ETO (emergency treatment order) injection and be
placed in four-point restraints for self-injurious behavior.
Plaintiff complied with the order and submitted to the injection
and restraints without incident. Def. Ex. B at 4. A second use of
force file (Doc. 139-2; Def. Ex. E), records the second medical
room visit occurred at about 11:40 a.m. Def. Ex. E at 2. Guards
escorted Plaintiff to the medical room for a mouth swab. Id.
According to the force report, Plaintiff lunged at the nurse
(Defendant Parrish) and bit the nurse’s finger. Id. Spontaneous
force was used to subdue Plaintiff. Id. The only injury noted
during the post-use-of-force examination was a laceration to
Plaintiff’s right arm, which he inflicted himself. Id. at 10-11.
A third use of force file (Doc. 139-3; Def. Ex. H), records
                                21
on his right arm (which was self-inflicted) and a laceration above

his left eye. Pl Ex. L at 3. The nurse noted no bleeding or

swelling, and the injury required no treatment. Id. at 2. There is

no reference to back or arm injuries, and Plaintiff provides no

medical records indicating he sought or received treatment for his

back or shoulder.

     In   his   Response,   Plaintiff   contends   prison   officials

destroyed his medical records and sick-call requests, and he asks

that the Court order Defendants to provide all medical records and

sick-call requests related to the injuries he claims to have

sustained at the hands of Defendants. See Response at 30; see also

Pl. Aff. ¶ 27. Given Plaintiff’s assertions that prison officials

destroyed medical records and that he did not have sufficient time

to review his medical records to effectively respond to Defendants’

Motion, the Court ordered Defendants to arrange for Plaintiff to

have twelve additional hours to review his medical records. See

Order (Doc. 140). The Court also afforded Plaintiff additional

time to supplement his Response after completing his call-outs.

See Orders (Docs. 140, 148, 150).



Plaintiff returning to the medical room again at about 5:05 p.m.,
after another spontaneous use of force prompted by Plaintiff’s
non-compliance when officers attempted to remove him from his cell
for transport. Def. Ex. H at 6, 12. Defendants Howell, Nieves, and
Box were involved in that use of force. Id. at 6. The post-use-
of-force medical exam revealed the right arm laceration and an
abrasion above Plaintiff’s left eye. Id. at 12-13.

                                 22
      Defendants     complied     with    the    Court’s    Order    to   provide

Plaintiff additional time to review his medical records. See Def.

Notice of Compliance (Doc. 142); Order (Doc. 148). Since completing

his call-outs, Plaintiff has chosen to stand on his Response,

though he has provided no additional records for the Court’s

consideration. See Pl. Notice (Doc. 151) (stating Plaintiff has

“no   choice   but   to   stand   on     his    already    filed    Response   and

exhibits”). Instead of supplementing his Response, Plaintiff filed

a one-page notice (Doc. 154; Notice), asking the Court to take

judicial notice of an Eleventh Circuit opinion finding bruises,

swelling, loosened teeth, and a cracked dental plate constitute

more than de minimis injuries. See Notice at 1 (citing Hasemeier

v. Shepard, 252 F. App’x 282 (11th Cir. 2007)).

      Despite having been provided countless hours to review his

medical records, Plaintiff continues to assert Defendants are

withholding some of his medical records. See Motions (Docs. 143,

146, 149). In one such motion (Doc. 143), Plaintiff acknowledged

Defendants arranged for him to review a disk containing his medical

records from 2012 and part of 2013; however, Plaintiff said records

for the remainder of 2013 and beyond were not provided.8


8 Defendants’ attorney certified Defendants complied with the
Court’s Order by providing Plaintiff fourteen and one-half hours
to review the medical and mental health records Defendants had in
their possession. See Response to Motion (Doc. 147). Defendants’
counsel stressed that Plaintiff was provided all records
Defendants possess, a total of 1,590 pages. As such, the Court
                                         23
      Plaintiff suggests the missing records will show he sustained

additional injuries other than a bruise above his eye. See Am.

Compl. at 15 (alleging injuries to his right shoulder and back);

Pl. Aff. ¶ 25 (asserting he sought medical treatment for his

shoulder    and    back    injuries).        In    his     deposition,      Plaintiff

testified he saw a doctor, who prescribed pain medications for his

shoulder injury. Pl. Depo. at 62. Plaintiff testified his back is

“messed up to this day,” and forces him to walk “real slow.” Id.

at 63. Plaintiff said he submitted “a lot” of sick-call requests

and   he   received     pain   medication         but    was    not   referred   to   a

specialist or provided any other treatment. Id.

      Because Plaintiff contends medical records were destroyed or

are   missing     and   because   he   demonstrates            difficulty   obtaining

records that should exist if his allegations are true, there remain

genuine issues of material fact and credibility determinations for

resolution by a jury. Accordingly, Defendants’ motion is due to be

denied to the extent they ask the Court to find as a matter of law

Plaintiff is prohibited from seeking compensatory and punitive

damages. Whether Plaintiff can prove he sustained more than de

minimis injuries will be for a jury’s determination.




found Defendants complied with the Court’s Order and that Plaintiff
was afforded sufficient time to review the medical records in
Defendants’ possession. See Orders (Doc. 148, 150).
                                        24
     VI. Plaintiff’s Motion to Stay & Appointment of Counsel

     Also before the Court is Plaintiff’s Motion to Stay the

proceedings (Doc. 152; Pl. Motion), because he contends Defendant

Woodall’s   supplemental    response    to   his   interrogatory   #21   was

insufficient and not in compliance with this Court’s Order (Doc.

148). Pl. Motion at 2-3. On June 3, 2019, the Court directed

Defendant   Woodall   to   supplement   his9   response   to   Plaintiff’s

interrogatory in which Plaintiff requested the following: “the

name, rank and identification number of each officer and inmate

who saw or heard or was in a position to see or hear or who is

believed to have information about the incident [that] occurred on

June 22, 2012.” See Order (Doc. 148). The Court ordered Defendant

Woodall to undertake a reasonable inquiry to obtain information

available to him or under his control and to disclose to Plaintiff

any non-privileged responsive information.

     In response to the Motion to Stay, Defendant Woodall contends

he provided information responsive to the request (Doc. 155), and

he provides a copy of the response (Doc. 155-1; Def. Interr. Resp).

In the interrogatory response, Defendant Woodall disclosed the

names of corrections staff who were present for the alleged use-

of-force incidents. Def. Interr. Resp. at 3. However, Defendant



9 Plaintiff refers to Defendant Woodall as a male. In a use-of-
force file, Defendant Woodall is referenced as female. See Def.
Ex. B at 4. The Court will continue to use the male pronoun.

                                   25
Woodall states he is unable to provide the names of inmates who

may have witnessed the incidents because, Woodall contends, a list

of inmates who were on the medical ward or housed on the mental

health unit would require a review of protected health information

subject to HIPAA protections.

      Defendants’ counsel provides no explanation or analysis for

the   proposition   that   HIPAA   prevents   Defendant   Woodall   from

obtaining and providing to Plaintiff the names of inmates who may

have been witness to the alleged incidents. Plaintiff is not asking

for other inmates’ medical records or information about their

medical treatment. He is simply requesting the names of inmates

who may have witnessed the incidents, which Defendants assert did

not occur as Plaintiff describes.10

      Given the Court’s ruling that Defendant Woodall is due to be

dismissed from this action, Plaintiff’s Motion to Stay, which is

based on a discovery dispute between Plaintiff and Defendant

Woodall, is to some extent moot. However, the Court recognizes

there remains a discovery dispute between the parties to the extent

Plaintiff’s efforts to identify potential witnesses have been




10Because Defendants do not ask the Court to dismiss the claims
against those individuals Plaintiff alleges physically assaulted
him on June 22, 2012, the Court’s ruling on the Motion for Summary
Judgment prior to the resolution of this discovery dispute does
not prejudice Plaintiff.
                                   26
hampered. The Court is unable to resolve the discovery dispute

based upon the briefing before it.

     This Court has broad discretion in determining whether the

appointment of counsel is appropriate in a civil rights action.

Under these circumstances and at this point in the proceedings,

the Court finds Plaintiff is entitled to the assistance of a

trained practitioner. Defendants are represented by counsel, the

parties demand a jury trial, and there are sufficiently complex

factual and constitutional issues involved in this litigation.

Plaintiff will require assistance of counsel to help him develop

his theory of the case, including the allegations related to the

force incidents and the nature and extent of any injuries. He will

need assistance to present his case at a settlement conference

and, if the case does not settle, at pretrial conference and trial.

     Therefore, the Court will refer this case to the Jacksonville

Division   Civil   Pro   Bono   Appointment   Program.   If   counsel   is

appointed to represent Plaintiff, the Court will afford counsel an

opportunity to file a motion to reopen discovery for a limited

period if counsel deems it necessary.

     Accordingly, it is

     ORDERED:

     1.    Defendants’ Motion for Summary Judgment (Doc. 128) is

GRANTED in part and DENIED in part. The Motion is GRANTED to the

extent Defendants Woodall and Tucker are subject to dismissal

                                    27
with prejudice for Plaintiff’s failure to state a claim against

them.     Judgment   to   that   effect   will   be   withheld   pending

adjudication of the action as a whole. See Fed. R. Civ. P. 54. In

all other respects, the Motion (Doc. 128) is DENIED as stated

herein.

     2.     Plaintiff’s Motion to Stay (Doc. 152) is DENIED as moot

to the extent Defendant Woodall is subject to dismissal.

     3.     This case is referred to the Jacksonville Division Civil

Pro Bono Appointment Program so the designated deputy clerk of

the Court may seek counsel to represent Plaintiff.

     DONE AND ORDERED at Jacksonville, Florida, this 22nd day of

August, 2019.




Jax-6
c:
Corey Milledge
Counsel of Record




                                    28
